EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

2.	The application has been amended as follow:
	In the Claims filed on 01/31/2022
In claim 1, line 5, the phrase “the user” has been replaced with the phrase --a user--.

3.	Authorization from applicant or attorney/agent of record are not required if the changes are not substantive.  See MPEP 714, numeral II, subsection E.  

REASONS FOR ALLOWANCE
4.	The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, apparatus for bi-directional ankle exercise movements, comprising: a sub-frame mounted so that a cross member thereof pivots parallelly about a horizontal first axis passing transversely at or near ankles of a user; right and left pedal members mounted to the sub-frame cross member for pivotal movement about right and left second axes, perpendicular to and intersecting the horizontal first axis, and having an interconnected linkage, so that the right and left pedal members are caused to pivot in opposite directions; a motion transfer linkage whereby pivotal movement of the pedal members about the first axis will simultaneously force pivotal movement of the pedal members about their respective second axes.


Regarding claim 11, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, apparatus for bi-directional ankle exercise movements, comprising: a first sub-frame comprising a cross-bar located forward of a horizontal first axis, said first sub-frame being mounted to pivot up and down about the horizontal first axis; right and left pedal members mounted to the sub-frame cross bar on right and left second axes respectively, so as to pivot in symmetrical inversion and eversion movements, the second axes being perpendicular to and intersecting the first axis; a motion transfer linkage whereby pivotal movement of the cross-bar about the horizontal axis simultaneously forces pivotal movement of the pedal members about their respective second axes.
Claims 12-17 depend either directly or indirectly from claim 11 and are allowable for all the reasons claim 11 is allowable.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S LO whose telephone number is (571)270-1702.  The examiner can normally be reached on Mon. - Fri. (9:30 am - 5:30 pm EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW S LO/Primary Examiner, Art Unit 3784